Exhibit 10(kk)

December 22, 2006

UnitedHealth Group Incorporated

9900 Bren Road East

Minnetonka, Minnesota 55343

Ladies and Gentlemen:

This letter sets forth my agreement with UnitedHealth Group Incorporated (the
“Company”) concerning options to purchase shares of common stock of the Company
granted to me by the Company which vested in 2005 or later that are potentially
subject to a surtax under Section 409A of the Internal Revenue Code of 1986 and
the rules and regulations thereunder (the “Tax Code”) (the “Subject Options”).
This letter agreement will be effective as of the date hereof.

I understand that the Company is in the process of determining, in consultation
with its independent public accounting firm, the appropriate measurement date
(“Measurement Date”) for the Subject Options and that the closing price of the
Company’s common stock on the Measurement Date, when finally determined, is
likely to be higher than the stated exercise price of the Subject Options.

I desire to reprice the Subject Options, on the terms set forth herein, to
minimize, to the extent possible, any additional tax under Section 409A of the
Tax Code, with respect to the Subject Options. This letter agreement in no way
constitutes an admission of wrongdoing by the Company or any other person or an
admission of any knowledge that the Company’s option administration practices
were or may have been in any way deficient.

The Company and I agree as follows, solely to the extent required to minimize
additional tax pursuant to Section 409A of the Tax Code:

1. Upon determination of the appropriate Measurement Date of the Subject Options
by the Company (the “Determination Date”), the exercise price of each Subject
Option that remains outstanding as of the Determination Date (each an
“Outstanding Subject Option”) shall be increased to equal the closing price of
the Company’s common stock as of the Measurement Date of each such Outstanding
Subject Option. If the closing price of the Company’s common stock on the
Measurement Date is less than the exercise price of the Subject Option, there
shall be no adjustment to the exercise price. For the sake of clarity, in the
event that certain Subject Options would not be subject to a surtax under
Section 409A of the Tax Code, no adjustment will be made to such Subject
Options.

2. Except as set forth in this letter agreement and any prior agreements
regarding my options, (including, without limitation, the letter agreement
between the



--------------------------------------------------------------------------------

Company and me dated November 7, 2006 which letter agreement shall remain in
full force and effect) each outstanding option held by me as of the date hereof
shall remain outstanding, unaltered and in full force and effect.

3. I hereby authorize the Company to update its books and records on the
Determination Date to reflect the amendment of any option agreement or
certificate pursuant to this letter agreement. I agree to make such filings on
Form 4 as shall be necessary to reflect any such amendments and to take all
other actions necessary or appropriate to give effect to the foregoing.

4. I acknowledge and agree that to the extent that the terms of this letter
agreement may conflict with any employment agreement, option agreement or
certificate or other agreement or understanding between me and the Company,
whether written or oral (collectively, the “Other Agreements”), the terms of
this letter agreement shall govern. I further acknowledge and agree that, except
as expressly modified by this letter agreement, all Other Agreements shall
remain in full force and effect.

This letter agreement constitutes the entire agreement between the Company and
me with respect to changes in the exercise price of my options to address
Section 409A of the Tax Code and supersedes, in its entirety, any other
agreement between us, whether written or oral, relating to such matter. This
agreement is intended to meet the transition relief granted by the Internal
Revenue Service in Section 3.04 of IRS Notice 2006-79 and should be interpreted
in a manner in which such transition relief will be available to me so that the
Subject Options shall not be subject to the provisions of section 409A for
future periods. This letter agreement may not be amended or supplemented without
both my consent and the express written authorization of the Company. This
letter agreement may be executed in counterparts, all of which shall constitute
one instrument, and it shall be governed by the laws of the State of Minnesota,
without giving effect to the choice of law rules thereof.

 

Very truly yours,

 

[Name of Executive]

Acknowledged and agreed effective as of the date first set forth above.

UNITEDHEALTH GROUP INCORPORATED By:  

 

Name:   Title:  